BRUNETTI, Circuit Judge,
Dissenting.
Today, the majority goes against the great weight of circuit court authority1 by holding that exclusionary clause of § 1 of the Federal Arbitration Act (“FAA”) applies to all contracts of employment within the scope of the Commerce Clause and that we therefore lack jurisdiction to hear this interlocutory appeal. Because I find that the plain language of statute dictates a contrary result, I respectfully dissent.
The majority avers that, when sections 1 and 2 of the FAA are read together, the term “engaged in interstate commerce” is ambiguous. To resolve this perceived ambiguity, it examines the historical context and legislative history of the FAA. From these extrinsic sources, the majority determines that Congress clearly intended to exclude all employment contracts from the ambit of the Act and that therefore the traditional rules of statutory interpretation are inapplicable because their use would frustrate obvious Congressional intent. In contrast to the majority’s approach to statutory interpretation, I believe that we have an obligation to fust analyze the text and structure of the FAA before turning to extrinsic material. Only if these inquiries prove unhelpful in discerning Congressional intent should we engage in the majority’s rather complex exercise in statutory interpretation. See, e.g., Shannon v. United States, 512 U.S. 573, 584, 114 S.Ct. 2419, 129 L.Ed.2d 459 (1994); Amoco Production Co. v. Village of Gambell, 480 U.S. 531, 107 S.Ct. 1396, 94 L.Ed.2d 542 (1987); United States v. Taylor, 487 U.S. 326, 108 S.Ct. 2413, 101 L.Ed.2d 297 (1988) (Scalia, J., concurring in part).
The plain language of the exclusionary clause states that the Act does not “apply to contracts of employment of seamen, railroad employees, or any other class of worker engaged in foreign or interstate commerce.” 9 U.S.C. § 1 (1994). A natural reading of this language indicates that Congress intended to exclude three specific types of employment contracts from the scope of the FAA. If one reads, as the majority does, the final phrase-“any other class of workers engaged in foreign or interstate commerce”-to exclude all contracts of employment then the specific pronouncements that seamen and railroad workers’ employment contracts do not fall within the purview of the Act are drained of all meaning. See Rojas v. TK Communications, Inc., 87 F.3d 745, 748 (5th Cir.1996) (“[i]t is quite impossible to apply a broad meaning to the term ‘commerce’ in Section 1 and not rob the rest of the exclusionary clause of all significance”) (internal citations omitted); Cole v. Burns International Security Services, 105 F.3d 1465, 1470-71 (D.C.Cir.1997).
The “cardinal principle of statutory construction” instructs that a court has a “duty to give effect, if possible, to every clause and word of a statute.” Bennett v. Spear, 520 U.S. 154, 173, 117 S.Ct. 1154, 137 L.Ed.2d 281 (1997) (internal citations omitted). Here, we can fulfill this duty by concluding that the phrase “workers engaged in interstate commerce” refers only to those workers who are themselves engaged in the movement of goods in interstate commerce. Congress with ease could have drafted § 1 to read “nothing herein shall apply to contracts of employ*1095ment.” Cole, 105 F.3d at 1471. This, however, is not the language Congress enacted into law and I would decline to say that Congress included the words “seamen” and “railroad employees” for no purpose.
As the majority notes, the rule of ejus-dem generis also suggests that § 1 should be interpreted narrowly. Application of this principle here indicates that the general reference to “any other class of workers engaged in foreign or interstate commerce” is most reasonably construed to include only workers who, like “seamen” and “railroad employees,” are themselves engaged directly in the movement of goods in interstate commerce. See Asplundh Tree Expert Co. v. Bates, 71 F.3d 592, 598 (6th Cir.1995) (quoting Tenney Engineering Inc. v. United Electrical, Radio & Machine Workers of America, Local 137, 207 F.2d 450, 452 (3d Cir.1953)).
Congress’ phraseology in § 2, the primary substantive provision of the FAA, also supports a narrow interpretation of the employment exclusion clause. See Asplundh Tree, 71 F.3d at 601; Allied-Bruce Terminix Companies, Inc. v. Dobson, 513 U.S. 265, 273, 115 S.Ct. 834, 130 L.Ed.2d 753 (1995); Cole, 105 F.3d at 1471-72. Section 2 states that arbitration agreements in contracts “evidencing a transaction involving commerce ” are enforceable in federal courts. 9 U.S.C. § 2 (1994). Section 1, by contrast, excludes employment contracts of “workers engaged in ... interstate commerce.” The fact that Congress used different phrases to define the scope of the FAA generally on the one hand and the transactions that are excluded from the Act on the other indicates that Congress did not intend these sections to have the same scope. While some commentators and the majority here suggest that the distinction between the phrases “involving commerce” and “engaged in commerce” was not recognized in 1925 when the FAA was enacted, the Supreme Court has indicated that the term “in commerce” when used in statutes of this era should be interpreted narrowly. See United States v. American Bldg. Maint. Industries, 422 U.S. 271, 275-79, 95 S.Ct. 2150, 45 L.Ed.2d 177 (1975); Gulf Oil Corp. v. Copp Paving Co., 419 U.S. 186, 195, 95 S.Ct. 392, 42 L.Ed.2d 378 (1974). This textual argument is particularly persuasive here in light of the fact that when Congress reenacted the FAA in 1947 it was settled law that the phrase “engaged in commerce” was not coextensive with the limits of the power of Congress over interstate commerce. See, e.g., FTC v. Bunte Brothers, Inc., 312 U.S. 349, 61 S.Ct. 580, 85 L.Ed. 881 (1941); Kirschbaum v. Walling, 316 U.S. 517, 522, 62 S.Ct. 1116, 86 L.Ed. 1638 (1942); Overstreet v. North Shore Corp., 318 U.S. 125, 128-29, 63 S.Ct. 494, 87 L.Ed. 656 (1943).
By utilizing the traditional tools of statutory construction, the plain meaning of the exclusionary clause becomes clear: employment contracts for seamen, railroad workers, and other workers actually involved in the flow of commerce are excluded from the scope of the FAA. “The plain meaning of legislation should be conclusive, except in the rare case in which the literal application of a statute will produce a result demonstrably at odds with the intention of its drafters.” United States v. Ron Pair Enters., 489 U.S. 235, 243, 109 S.Ct. 1026, 103 L.Ed.2d 290 (1989).
The majority finds that this is one of the rare cases in which the traditional rules of statutory construction are inapplicable because their use would defeat the “obvious scope and purpose” of the exclusionary clause. The majority, however, does not find the indicia of congressional intent in either the text or structure of the Act. Rather, it divines from the historical context and legislative history that Congress clearly intended that the Act would apply only to commercial disputes and not to labor disputes. I disagree. Even assuming that the scant legislative history can be read to support such an interpretation, I agree with the D.C. Circuit that “[i]n a ease such as this, where the statutory text does not admit of serious ambiguity, ... legislative history is, at best, secondary and at worst irrelevant.” Cole, 105 F.3d at 1472 (citing Davis v. Michigan Dep’t of *1096Treasury, 489 U.S. 803, 808-809 n. 3, 109 S.Ct. 1500, 103 L.Ed.2d 891 (1989)).
For the foregoing reasons, I would find that, because Craft does not work in interstate commerce, this court has jurisdiction to hear this appeal under the FAA and would decide the case on the merits.

. As the majority concedes, almost every circuit to have considered'this question directly has held that the employment exclusion clause of § 1 should be interpreted narrowly. See Majority Opinion, at n. 6.